Citation Nr: 1128096	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active military service from October 1951 until September 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This matter was previously before the Board in June 2010, at which time it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

As was noted in the June 2010 Board remand, the issue of entitlement to service connection for a heart condition, to include claimed as secondary to service-connected asbestosis, had been identified as raised by the record but had not been adjudicated by the AOJ.  Because the Board did not have jurisdiction over it was referred to the AOJ for appropriate action.  It does not that the AOJ has taken any action with respect to this referred claim.  Therefore, it is again referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entirety of the appeal period, the Veteran's asbestosis has been manifested by pulmonary function tests (PFT) showing Forced Vital Capacity (FVC) greater than 75 percent predicted and Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB)) greater than 65 percent predicted.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for asbestosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this notice must include explanation to the effect that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent notice information in letters dated in January 2005 and September 2006 and in other correspondence provided by the RO, including the SOC issued in January 2009 and a Supplemental SOCs issued in June 2009 and May 2011.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  With respect to the Dingess notice requirements provided to the Veteran in September 2006, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and private medical records.  VA examinations were conducted in December 2005, September 2006, and August 2010.  The file also contains statements and contentions made by the Veteran and his representative, and hearing testimony was provided at a Board videoconference hearing held in May 2010.  Additional evidence was added to the file in 2010 which was accompanied by a waiver.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

In July 2003, the Veteran filed a service connection claim for asbestosis.  By rating action of February 2004, service connection was granted for asbestosis, for which an initial 10 percent evaluation was assigned, effective from July 2003.  This appeal arises from an increased rating claim filed in March 2006.  

A VA respiratory examination was conducted in February 2005.  Physical examination revealed regular heart rhythm with no murmur or gallop, and clear lungs.  The examiner indicated that there was evidence of asbestosis related lung disease with extensive pleural plaquing.  Asbestosis was diagnosed.  Evidence on file reflects that PFT were not conducted during the 2005 examination, as the Veteran had experienced a hard time recovering from PFT conducted in conjunction with A 2003 VA examination.  

Another VA respiratory examination was conducted in December 2005.  The Veteran's complaints included shortness of breath and chest pain since his last PFT.  He reported that he was not able to participate in physical activities requiring mild exertion.  It was noted that the Veteran had worked as a heavy equipment operator and had retired as a supervisor of a chemical plant in 1985.  The report indicated that an inhaled bronchodilator (intermittent) was used for treatment, with good results and no side effects.  It was further reported that the Veteran did not use oral or parenternal steroids or antibiotics.  Examination revealed evidence of wheezing, dyspnea, and chest pain on exertion.  X-ray films of the chest revealed multiple calcified densities over the lungs, possibly representing pleural plaques.  There was no pleural effusion or obvious chest wall destruction.  Asbestosis with increasing dyspnea and poor exercise tolerance was diagnosed.  The examiner noted that the condition had no effect on daily activities such as: chores, shopping, traveling, feeding, bathing, dressing, or grooming; but prevented exercise, sports and recreation.  Pulmonary function test results using post-bronchodilation results revealed FVC of 4.37 liters; 122 percent predicted; pre-bronchodilation findings revealed FVC of 2.88 liters; 80 percent predicted.  It does not appear that DLCO (SB) testing was conducted.  

On VA respiratory examination of September 2006, the Veteran continued to complain of shortness of breath and reported that he was using an Albuterol inhaler, as needed.  It was noted that COPD had recently been diagnosed.  It was further reported that the Veteran did not use oral or parenternal steroids or antibiotics.  Examination revealed a history of symptoms of coughing, wheezing, dyspnea, and chest pain on exertion.  X-ray films of the chest again revealed ill-defined densities over the lungs, possibly representing pleural plaques.  Asbestosis was diagnosed.  The examiner noted that the condition had no effect on daily activities such as: feeding, bathing, dressing, or grooming; but prevented shopping, exercise, sports, traveling and recreation.  There was no evidence of cor pulmonale or pulmonary hypertension.

Pulmonary function test results using post-bronchodilation results revealed FVC of 3.87 liters; 109 percent predicted; pre-bronchodilation findings revealed FVC of 3.81 liters; 107 percent predicted.  DLCO (SB) was 69 percent predicted.  The VA examiner indicated that PFT revealed normal FEV1, but a reduced FEV1/FVC and FEF 25-75 % ratio and it was concluded that a reduced diffusing capacity, minimal airway obstruction and overinflation were characteristics of emphysema.  Minimal obstructive airway disease - emphysematous type, was diagnosed.  

The Veteran underwent a private pulmonary evaluation in October 2008.  Pulmonary function test results conducted 3 times revealed FVC of between 3.39 and 3.66 liters; 97 to 105 percent predicted.  It does not appear that DLCO (SB) testing was conducted.  The evaluation revealed that there were indications of early obstructive pulmonary impairment as suggested by FEF25-75% with normal FVC and FEV1.  

The Veteran provided testimony at a Board videoconference hearing held in May 2010.  The Veteran stated that his breathing problems were getting worse and a new VA examination was requested.  The Veteran's representative also raised a secondary service connection claim for a heart disorder and requested consideration of an extra schedular evaluation in conjunction with the increased rating claim for asbestosis.  

Additional evidence was added to the file in May 2010 which was accompanied by a waiver.  This evidence includes a private medical report of Dr. Y., associated with a heart and vascular center, dated in March 2010.  There was no mention of asbestos exposure or asbestosis in that report.  Impressions of atrial fibrillation with poor rate control, and non-compliance with medication regimen, were made.  Also added to the file was a private echocardiography report of October 2009, conducted in response to findings of tachycardia and atrial fibrillation.  At that time, no pulmonary functions studies were conducted and pulmonary hypertension was not diagnosed.  

A VA examination was conducted in June 2010.  The Veteran gave a history of asbestos exposure during service, during which time he performed duties as a boiler repairman on a fleet of ships, with a subsequent diagnosis of asbestosis.  He also mentioned that he had been having heart palpitations for many years and was taking Cardizem.  Examination revealed no evidence of congestive heart failure or pulmonary hypertension.  It was noted that the Veteran could not take an exercise stress test, as he had shortness of breath upon walking a block.  The examination report revealed that the Veteran retired in 1985, due to age/length of service eligibility, as well as a medical condition, described as psychiatric.  Atrial fibrillation, mild pulmonary hypertension and asbestosis were diagnosed.  With respect to pulmonary hypertension, a cardiac examination did not reveal evidence of pulmonary hypertension, it was apparently diagnosed based on findings of a June 2010 echocardiogram.  The examiner opined that it was at least as likely as not (50/50 probability) was caused by or the result of service-connected asbestosis.  The examiner clarified that chest X-ray evidence of pleural plaques were diagnostic of asbestos lung disease.  It was noted that echocardiogram evidence of mild pulmonary hypertension and cardiac arrhythmia/atrial fibrillation, indicated a possible association with the lung condition.  

A private medical report of June 2010 related to the Veteran's cardiovascular issues fails to mention asbestosis or pulmonary hypertension, simply indicating that the Veteran had atrial fibrillation, and hypertension which was in good control.  In July 2010, the Veteran underwent left heart catheterization and left ventricular angiography. 

The most recent VA respiratory examination was conducted in August 2010, and the claims folder was reviewed.  The Veteran gave a history of the gradual development of shortness of breath in 1984 while working as a mechanic at a chemical plant.  It was noted that symptoms remained with treatment from an inhaled bronchodilator, but had improved.  PFT conducted in July 2010 using post-bronchodilation results revealed FVC of 2.68 liters; 77 percent predicted; pre-bronchodilation findings revealed FVC of 3.47 liters; 68 percent predicted.  DLCO (SB) was 88 percent predicted.  Cardic examination findings revealed no evidence of congestive heart failure, cor pulmonale, or pulmonary hypertension.  Asbestosis was diagnosed.

Analysis

The Veteran contends that an evaluation in excess of 10 percent is warranted for his service-connected asbestosis.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period, the Veteran's service-connected asbestosis has been assigned a 10 percent evaluation under 38 C.F.R. § 4.97, DC 6833.  Under this diagnostic code a 100 percent rating requires FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833 (2010).

A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  Id.

A 30 percent rating requires FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  Id.

A 10 percent rating requires FVC of 75 to 84 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  Id.

The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (2010).

At the outset, the Board notes that in addition to asbestosis, the medical evidence reflects that diagnosis of including emphysema, atrial fibrillation, and GERD have been made.  The Veteran's representative has urged that these conditions, and their respective manifestations be considered in conjunction with service-connected asbestosis, under the premise that where it is not possible to distinguish the effects of a nonservice-connected condition from those of service-connected conditions, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board points out that the Veteran and his representative have filed a separate and independent claim for a heart disorder secondary to asbestosis which is pending adjudication.  Moreover, as will be explained herein, the rating criteria pertaining to the evaluation of asbestosis are largely dependent on clinical findings made upon PFT.  To the extent that diagnosed conditions other than asbestosis have had an impact/effect on relevant PFT, or have crossover symptoms pertinent to the rating criteria which cannot be distinguished from the symptoms associated with asbestosis, they will be considered in conjunction with the increased rating claim for asbestosis. 

As noted above, the Veteran is service-connected for asbestosis which has been evaluated as 10 percent disabling, under the criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6833 [Asbestosis].  The Board observes that assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 6833 is deemed by the Board to be the most appropriate rating criteria primarily because it pertains specifically to asbestosis which has been repeatedly diagnosed in this case and service-connected since July 2003.  The Board has identified no evidence to suggest that another diagnostic code would be more appropriate.  In addition, neither the Veteran nor his representative has contended that a different diagnostic code is more appropriate, in fact referencing only to the rating criteria of code 6833 in the July 2011 brief on appeal.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6833.

In order for a 30 percent disability rating to be assigned under Diagnostic Code 6833, the medical evidence must show that the Veteran's service-connected asbestosis causes FVC results of 65-to-74 percent predicted.  In this case, PFT have revealed FVC of: 122 (December 2005), 107 and 109 (September 2006), 97 to 105 (October 2008) and 77 (August 2010) percent predicted, largely far exceeding the criteria for an evaluation in excess of 10 percent.  Significantly, the file contains not one instance of PFT revealing FVC results of 65-to-74 percent predicted, or lower.  Similarly, a 30 percent rating may be assigned based on findings of DLCO (SB) of 56 to 65 percent predicted.  In this case PFT conducted in September 2006 and August 2010 revealed DLCO findings of 69 and 88 percent predicted, respectively.  Again, the file contains not one instance of PFT revealing DLCO findings of 56-to 65 percent predicted, or lower.  

Moreover, there is no evidence that the Veteran requires outpatient oxygen therapy because of his service-connected asbestosis, and there is no medical evidence that his maximum exercise capacity meets the criteria for 60 percent or 100 percent disability ratings.  The record does not reflect that the Veteran has cor pulmonale.  

The Board notes that the file does contain a diagnosis of pulmonary hypertension made upon VA examination of June 2010 based on findings made in an echocardiogram.  At that time, the examiner opined that this condition was possibly associated with the lung condition (presumably asbestosis).  However, VA cardiac examination findings of August 2010 were negative for evidence of congestive heart failure or pulmonary hypertension.  Accordingly, there is no basis for assigning a higher evaluation for asbestosis due to pulmonary hypertension; inasmuch as this condition was diagnosed and clinically noted only once during the appeal period (June 2010), and was not previously (September 2006 and October 2008 evaluations) or subsequently shown (August 2010 VA examination), nor has this condition been etiologically linked to asbestosis.  In this regard, the Board notes that as the medical opinion provided in June 2010 was speculative and inconclusive in nature, it cannot be used to support the claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996) a 

The Veteran has presented lay statements and testimony relating to the severity of his asbestosis, particularly manifested by dyspnea and shortness of breath.  A layperson is generally competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., experiencing or observing pain in the feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, the Veteran is competent to provide the aforementioned information regarding his symptoms and such information is credible.

However, in this case, there is no basis for assignment of any higher schedular rating for asbestosis, based on consideration of both the lay and clinical evidence.  The Board reiterates that the applicable rating criteria relating to asbestosis are largely predicated on specific clinical findings and manifestations, which are essentially beyond the competency of the Veteran to determine himself.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

When specific values were provided, post-bronchodilator results of FVC were consistently greater than 75 percent predicted and DLCO (SB) were consistently greater than 65 percent predicted.  The record does not reflect that the Veteran has cor pulmonale or pulmonary hypertension associated with asbestosis, or that the condition requires oxygen therapy.  Therefore, under the circumstances of this case, the Board finds that pertinent to the current claim for increase, the preponderance of the evidence of record regarding the Veteran's asbestosis does support the assignment of a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.96-4.97.  As the criteria for the next higher, 30 percent, rating are not met, it follows that the criteria for even higher ratings (60 or 100 percent) likewise are not met, as addressed previously herein.  

For the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's asbestosis, pursuant to Hart, and that the claim for a rating in excess of 10 percent must be denied for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (Court) recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his asbestosis, cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). In the instant case, the holding of Rice is inapplicable.  Evidence in this case reflects that the Veteran retired in 1985 due to age/duration of service and to a medical disorder of a psychiatric nature.  In essence, the evidence does not indicate that the Veteran has been rendered unemployable due to this service-connected asbestosis, nor has the Veteran or his representative so alleged.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for asbestosis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


